DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 10/12/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1.  Claims 1, 3-4 remain pending with claim 4 is withdrawn from consideration.
Response to Arguments
Applicant’s arguments, filed 10/12/2021, with respect to claim amendments have been fully considered and are persuasive.  
Applicant’s request for rejoinder is not persuasive because the instantly claimed product is not limited to the method of forming and therefore the product claims remain distinct from the process claims (i.e. can be made by another materially different process, such as the damaged surfaces not facing each other).
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Christopher Wheeler on 10/19/2021.

The application has been amended as follows: 
	Cancel Claim 4. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art cited or reviewed by the examiner discloses or makes obvious the totality of the claims as drafted, specifically, the damaged surfaces of two structures face each other such that space formed between these damaged surfaces is smaller than the thickness of the new film formed on the surface opposite the damaged surface, when taken in combination with the remaining claim requirements (i.e. fabrication step until the damaged surface is completely removed)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718